UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 9, 2010 BOVIE MEDICAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 11-2644611 (Commission File Number) (IRS Employer Identification No.) 734 Walt Whitman Road, Melville, New York 11747 (Address of Principal Executive Offices, Including Zip Code) (631) 421-5452 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 9, 2010, Bovie Medical Corporation (the “Company”) filed a complaint in the United States District for the Middle District of Florida (Tampa Division) naming Steven Livneh, a director of the Company and two related entities as defendants (the “Defendants”).In its complaint, the Company is seeking, among other things, a declaratory judgment from the Court concerning the Company’s rights under certain agreements entered into withthe Defendants in 2006 in connection with the acquisition by the Company of certain assets and technology, including intellectual property relating to the Company’s Seal-N-Cut product.The Company is also seeking damages for breach of contract, breach of fiduciary duty by Mr. Livneh relating to his service as an officer and director of the Company, tortious interference with contractual relations, defamation,slander of title and injunctive relief. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOVIE MEDICAL CORPORATION Date: July 9, 2010 /s/ Andrew Makrides Name: Andrew Makrides Title:President and Chairman of the Board 2
